DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/15/2022, with respect to amended Claim 11 have been fully considered but are not persuasive. 
Applicant has argued that the previous rejection is erroneous because the “rejection conflates the eccentric lever and the wedge element” (Remarks, page 10, last paragraph). This is not persuasive. It is clear from Applicant’s remarks that the pertinence of the prior art to Applicant’s claims was understood. See, for instance, Applicant’s mapping of the prior art in Remarks, page 11, fourth paragraph: “… Appleyard instead discloses a tension spring (304) arranged at the end of a lever (300) that torques a worm gear (8) into engagement with a wheel gear (10)”. 
Applicant has argued that the bush 301 of Appleyard is “round and in no way resembles any sort of ‘wedge’ element” (Remarks, page 10, last paragraph). This is not persuasive. Appleyard’s bush 301 is clearly shown as being thicker on one side than the other side, and in the shown arrangement meets the limitation of “wedge element”.  
Applicant has argued that Appleyard’s eccentric lever 303 and not the bush 301 is braced against the bolt 105 (Remarks, page 10, last paragraph). This is not persuasive. The scope of the claimed phrasing includes the shown arrangement, where bush 301 is braced against the bolt 105 through the connection of flange 302. 
Applicant has argued that Appleyard’s lever 303 is not eccentric (Remarks, page 10, last paragraph). This is not persuasive. The scope of the claimed phrasing includes the shown arrangement, where the vertical motion of Appleyard’s shaft is defined by the eccentric bush 301 and the slots of flange 302, e.g. shown in fig. 3. See, for instance, page 9, line 29-page 10, line 5 which describes the motion of the system. 
Applicant has argued that Appleyard’s wedge, housing, and lever are not arranged such that the lever is movable toward or away from the worm wheel (Remarks, page 10, last paragraph to page 11, first paragraph). This is not persuasive. Appleyard explicitly discloses that the rotation of the bush causes vertical displacement of the output shaft, i.e. the lever moves towards or away from the wheel. See, for instance, page 9, line 29-page 10, line 5. See also Remarks, page 11, fourth paragraph: “… Appleyard instead discloses a tension spring (304) arranged at the end of a lever (300) that torques a worm gear (8) into engagement with a wheel gear (10)”. As the shaft of worm gear 8 is held by the lever, the lever moves towards the wheel gear insomuch as the worm gear does. 
However, Applicant’s arguments, see Remarks, filed 07/15/2022, with respect to the combination over Donkin have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 11-13, 15-19, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Kohler discloses a worm gear for an electromechanical power steering system of a motor vehicle, comprising: a gear housing (9); a worm wheel (8); a worm shaft (2) that meshes with the worm wheel (8) via a worm drive (6); the worm wheel (8) and the worm shaft (2) arranged together in the gear housing (9); an eccentric lever (27).

    PNG
    media_image1.png
    695
    1266
    media_image1.png
    Greyscale

Kohler does not disclose a bimetallic spring that is operatively connected to the eccentric lever, the bimetallic spring and the eccentric lever configured to compensate for a temperature-related play in the engagement between the worm wheel and the worm shaft, wherein the bimetallic spring is coaxially aligned with a largest opening of the eccentric lever.
Similarly, Friederich discloses a worm gear for an electromechanical power steering system of a motor vehicle, comprising: a gear housing (30); a worm wheel (3); a worm shaft (2) that meshes with the worm wheel (3) via a worm drive (2.3); the worm wheel (3) and the worm shaft (2) arranged together in the gear housing (30); an eccentric lever (8).

    PNG
    media_image2.png
    723
    647
    media_image2.png
    Greyscale

Friederich does not disclose a bimetallic spring that is operatively connected to the eccentric lever, the bimetallic spring and the eccentric lever configured to compensate for a temperature-related play in the engagement between the worm wheel and the worm shaft, wherein the bimetallic spring is coaxially aligned with a largest opening of the eccentric lever.
Ekoz discloses a worm gear for an electromechanical power steering system of a motor vehicle, comprising: a gear housing (7); a worm wheel (20); a worm shaft (18) that meshes (fig. 3a) with the worm wheel (20) via a worm drive (19); the worm wheel (20) and the worm shaft (18) arranged together in the gear housing (7); an eccentric lever (22); and a wedge element (22b), said wedge element (22b) braced against (the scope of the phrase “braced against” includes the arrangement shown in fig. 3a, where 24 is directly abutting 22b) a stop pin (24) on the gear housing (7), wherein the wedge element (22b) is arranged between the gear housing (7) and the eccentric lever (22), such that the eccentric lever (22) is movable toward the worm wheel (20) or away from the worm wheel (20) by moving the wedge element (22b).  

    PNG
    media_image3.png
    888
    780
    media_image3.png
    Greyscale

Ekoz does not disclose a bimetallic spring that is operatively connected to the eccentric lever, the bimetallic spring and eccentric lever configured to compensate for a temperature-related play in the engagement between the worm wheel and the worm shaft; the wedge element provided between the gear housing and the bimetallic spring.
Koster discloses a worm gear for an electromechanical power steering system of a motor vehicle, comprising: a gear housing (3); a worm wheel (1); a worm shaft (4) that meshes (fig. 2) with the worm wheel (1) via a worm drive; the worm wheel (1) and the worm shaft (4) arranged together in the gear housing (3); an eccentric lever (41); a spring (16) that is operatively connected to the eccentric lever; and a wedge element (42) provided between the gear housing (3) and the spring (16), said wedge element (42) braced against a stop pin (20) on the gear housing (3), wherein the wedge element (42) is arranged between the gear housing (3) and the eccentric lever (41), such that the eccentric lever (41) is movable toward the worm wheel or away from the worm wheel by moving the wedge element (fig. 2 shows the claimed arrangement).

    PNG
    media_image4.png
    654
    540
    media_image4.png
    Greyscale

Koster does not disclose that the spring is a bimetallic spring; the bimetallic spring and the eccentric lever configured to compensate for a temperature-related play in the engagement between the worm wheel and the worm shaft. 
Murakami discloses a torsion spiral spring 81 connected on a first end to housing 21 and on a second end to a sleeve 82 fitted to a shaft 50. 

    PNG
    media_image5.png
    845
    992
    media_image5.png
    Greyscale

However, the sleeve 82 of Murakami is not an eccentric lever; and the spring 81 of Murakami is not a bimetallic spring. 
Eda discloses a spiral spring 119 with one end fixed to biasing member 112 and the other end fixed to the eccentric bearing ring 114 of the housing 101, which provides the benefit of backlash reduction in the meshing worm gears. 

    PNG
    media_image6.png
    519
    433
    media_image6.png
    Greyscale

However, the eccentric bearing ring 114 of Eda is not a lever; and the spring 119 of Eda is not bimetallic.  
Therefore, the prior art does not disclose or render obvious, “an eccentric lever; a bimetallic spring that is operatively connected to the eccentric lever, the bimetallic spring and the eccentric lever configured to compensate for a temperature-related play in the engagement between the worm wheel and the worm shaft”. To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658